DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on June 15, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 30, 33-45, and 48-53 are pending.  Claims 30, 35-42, and 49-53 are under consideration in the instant office action. Claims 33-34, 43-45, and 48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-29, 31-32, and 46-47 are canceled. 
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 30, 35-42, and 49-53 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent No 9108340, previously cited), Shah et al. (Int. J. Pharm. Sci. Drug Res. April-June, 2014, Vol 6, Issue 2, pages 95-101, previously cited), Products Data Sheet from Phoenix Chemical Inc. (High Performance Skin Care Products revised and published on March 08, 2013, herein after abbreviated as “PDS”), and Final Report on the Safety Assessment of Acrylates Copolymer and 33 Related Cosmetic ingredients (International Journal of Toxicology, 21(Suppl.3), 1-50, 2002 herein after abbreviated as “AAC”).
Note: The claims are examined only with respect to the elected species of  Polyethylene oxide as one or more polyethylene oxide polymers having a molecular weight of about 5,000,000, acrylate copolymers one or more support polymers, and flexibilizers as the processing aids.

Applicants’ claims
Applicants claim an erodible anhydrous film.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Yang et al. teach film products and methods of their preparation that demonstrate a non-self-aggregating uniform heterogeneity. Desirably, the films disintegrate in water and may be formed by a controlled drying process, or other process that maintains the required uniformity of the film. The films contain a polymer component, which includes polyethylene oxide optionally blended with hydrophilic cellulosic polymers. Desirably, the films also contain a pharmaceutical and/or cosmetic active agent with no more than a 10% variance of the active agent pharmaceutical and/or cosmetic active agent per unit area of the film (see abstract).  Yang et al. teach a process for manufacturing a resulting pharmaceutical film suitable for commercialization and regulatory approval said resulting pharmaceutical film having a substantially uniform distribution of a desired amount of a pharmaceutical active in individual doses of the resulting pharmaceutical film, comprising the steps of:
polyacrylates, cellulosic polymers, carboxymethyl cellulose, polyethylene oxide and combinations thereof; a solvent selected from the group consisting of water, a polar organic solvent and combinations thereof, and the active selected from the group of opiates and opiate-derivatives and combinations thereof, which polymer matrix is a shear-thinning pseudoplastic fluid when exposed to shear rates of 10-105 sec−1, said polymer matrix having a substantially uniform distribution of said pharmaceutical active;
(b) casting said polymer matrix;
(c) conveying said polymer matrix through a drying apparatus and evaporating at least a portion of said solvent to rapidly form a visco-elastic film having said pharmaceutical active uniformly distributed throughout by rapidly increasing the viscosity of said polymer matrix upon initiation of drying within about the first 4 minutes to maintain said substantially uniform distribution of said pharmaceutical active by locking-in or substantially preventing migration of said pharmaceutical active; wherein the temperature of the polymer matrix is 100° C. or less;
(d) forming the resulting pharmaceutical film from said visco-elastic film, wherein the resulting pharmaceutical film having said substantially uniform distribution of pharmaceutical active by said locking-in or substantially preventing migration of said pharmaceutical active is maintained;
(e) sampling the resulting pharmaceutical film at different locations of the resulting pharmaceutical film, wherein said sampled resulting pharmaceutical film has a water content of 10% or less; and
 
To achieve the desired film properties, the level and/or molecular weight of PEO in the polymer component may be varied. Modifying the PEO content affects properties such as tear resistance, dissolution rate, and adhesion tendencies. Thus, one method for controlling film properties is to modify the PEO content. For instance, in some embodiments rapid dissolving films are desirable. By modifying the content of the polymer component, the desired dissolution characteristics can be achieved. In accordance with the present invention, PEO desirably ranges from about 20% to 100% by weight in the polymer component. The molecular weight of the PEO may also be varied. High molecular weight PEO, such as about 4 million, may be desired to increase mucoadhesivity of the film. More desirably, the molecular weight may range from about 100,000 to 900,000, more desirably from about 100,000 to 600,000, and most desirably from about 100,000 to 300,000. In some embodiments, it may be desirable to combine high molecular weight (600,000 to 900,000) with low molecular weight (100,000 to 300,000) PEOs in the polymer component. The variety of additives that can be incorporated into the inventive compositions may provide a variety of different functions. Examples of classes of additives include excipients, lubricants, buffering agents, stabilizers, blowing agents, pigments, coloring agents, fillers, bulking agents, sweetening agents, flavoring agents, fragrances, release modifiers, adjuvants, plasticizers, flow accelerators, mold release agents, polyols, granulating agents, diluents, binders, buffers, absorbents, glidants, adhesives, anti-adherents, acidulants, softeners, resins, demulcents, solvents, surfactants,  seful additives include, for example, gelatin, vegetable proteins such as sunflower protein, soybean proteins, cotton seed proteins, peanut proteins, grape seed proteins, whey proteins, whey protein isolates, blood proteins, egg proteins, acrylated proteins, water-soluble polysaccharides such as alginates, carrageenans, guar gum, agar-agar, xanthan gum, gellan gum, gum arabic and related gums (gum ghatti, gum karaya, gum tragancanth), pectin, water-soluble derivatives of cellulose: alkylcelluloses hydroxyalkylcelluloses and hydroxyalkylalkylcelluloses, such as methylcelulose, hydroxymethylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, hydroxyethylmethylcellulose, hydroxypropylmethylcellulose, hydroxybutylmethylcellulose, cellulose esters and hydroxyalkylcellulose esters such as cellulose acetate phthalate (CAP), hydroxypropylmethylcellulose (HPMC); carboxyalkylcelluloses, carboxyalkylalkylcelluloses, carboxyalkylcellulose esters such as carboxymethylcellulose and their alkali metal salts; water-soluble synthetic polymers such as polyacrylic acids and polyacrylic acid esters, polymethacrylic acids and polymethacrylic acid esters, polyvinylacetates, polyvinylalcohols, polyvinylacetatephthalates (PVAP), polyvinylpyrrolidone (PVP), PVY/vinyl acetate copolymer, and polycrotonic acids; also suitable are phthalated gelatin, gelatin succinate, crosslinked gelatin, shellac, water soluble chemical derivatives of starch, cationically modified acrylates and methacrylates possessing, for example, a tertiary or quaternary amino group, such as the diethylaminoethyl group, which may be quaternized if desired; and other similar polymers. Such extenders may optionally be added in any desired amount desirably within the range of up to about 80%, desirably about 3% to 50% and more desirably within the range of 3% to 20% based on the weight of all components. Other ingredients include binders which contribute to the ease of formation and general quality of the films. Non-limiting examples of polyacrylamides, polyvinyloxoazolidone, and polyvinylalcohols. A variety of other components and fillers may also be added to the films of the present invention. These may include, without limitation, surfactants; plasticizers which assist in compatibilizing the components within the mixture; polyalcohols; anti-foaming agents, such as silicone-containing compounds, which promote a smoother film surface by releasing oxygen from the film; thermo-setting gels such as pectin, carageenan, and gelatin, which help in maintaining the dispersion of components; and inclusion compounds, such as cyclodextrins and caged molecules, which improve the solubility and/or stability of certain active components.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP 2141.02)
Yang et al. does not teach the molecular weight of the PEO being 5 Million. This deficiency is cured by the teachings of Shah et al.
Shah et al. teach in the abstract that polymers are tools used in novel drug delivery system to modify the drug release of pharmaceutical dosage form. Polyox is hydrophilic polymer made of non-ionic homopolymer of ethylene oxide. Polyox is popular for its film forming, binding, lubricating, mucoadhesive, viscosity imparting property in pharmaceuticals. Polyox are available in various grades based on its molecular weight. Lower molecular weight Polyox are widely used for immediate drug release based on erosion properties of the polymer like quick dissolving film and high molecular weight Polyox are used to retard the drug release based on swelling and erosion properties of the polymer in controlled release, sustained release, extended release, buccal films, ocular inserts, ocular gels, osmotic tablets and so on. Polyox plays an important role in design of a novel drug delivery system for both highly and poorly soluble drug due to its multifunctional property. This review is detailed on Polyox its advantages, disadvantages, salient feature, mechanism, stability and application in pharmaceutical dosage form. Polyox offers number of important properties for mucoadhesion- water solubility, hydrophilicity, high molecular weight, hydrogen bonding functionality and good biocompatibility. These resins have a long linear chain structure which allows them to form a strong interpenetrating network with mucus. Data indicates that molecular weights of 4,000,000 and higher have the highest level of adhesion (see page 98).
Yang et al. does not teach Behenyl Methacrylate/t-Butyl Methacrylate Copolymer as one of the additional polymers. This deficiency is cured by the teachings of PDS.
PDS teaches on page 4 as follows:

    PNG
    media_image1.png
    235
    910
    media_image1.png
    Greyscale

Yang et al. does not teach the newly added one or more support polymers such as vinyl acetate/butyl maleate/isoboronyl acrylate terpolymer or the copolymers recited in claim 53. These deficiencies are cured by the teachings of AAC.
AAC teaches Ingredients in the Acrylates Copolymer group all contain the monomers acrylic acid or methacrylic acid or one of their salts or esters. These ingredients are considered similar in that they are uni­formly produced in chemical reactions that leave very little resid­ual monomer. Although residual acrylic acid may be as high as 1500 ppm, typical levels are 10 to 1000 ppm. There is sufficient odor if residual monomers are present to cause producers to keep film formers, hair fixatives, suspending agents, viscosity­increasing agents, and emulsion stabilizers (see abstract).

    PNG
    media_image2.png
    523
    1369
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    809
    1390
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    473
    1315
    media_image4.png
    Greyscale

It is clear that acrylates copolymer covers the limitations recited in claim 53 as the components as described in table 1 covers the recited monomers in the copolymer.
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by utilizing high molecular weight polyethylene oxides such as 5 million because Shah et al. teach the utilization of higher molecular weight PEO in preparing films. One of ordinary skill in the art would have been motivated to do so because Shah et al. teach in the abstract that polymers are tools used in novel drug delivery system to modify the drug release of pharmaceutical dosage form. Polyox is hydrophilic polymer made of non-ionic homopolymer of ethylene oxide. Polyox is popular for its film forming, binding, lubricating, mucoadhesive, viscosity imparting property in pharmaceuticals. Polyox are available in various grades based on its molecular weight. Lower molecular weight Polyox are widely used for immediate drug release based on erosion properties of the polymer like quick dissolving film and high molecular weight Polyox are used to retard the drug release based on swelling and erosion properties of the polymer in controlled release, sustained release, extended release, buccal films, ocular inserts, ocular gels, osmotic tablets and so on. Polyox plays an important role in design of a novel drug delivery system for both highly and poorly soluble drug due to its multifunctional property. This review is detailed on Polyox its advantages, disadvantages, salient feature, mechanism, stability and application in pharmaceutical dosage form. Polyox offers number of important properties for mucoadhesion- water solubility, hydrophilicity, high molecular weight, hydrogen bonding functionality and good biocompatibility. These resins have a long linear chain structure which allows them to form a strong interpenetrating network with mucus. Data indicates that molecular weights of 4,000,000 and higher have the highest level of adhesion (see page 98). A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Yang et al and Shah et al. because both references teach PEO containing films for the delivery of actives. Furthermore, in the case where the claimed amounts of ingredients and molecular weights  "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Regarding the newly presented limitation “wherein the erodible anhydrous film is in the form of a comfort strip,” the intended use as a comfort strip does not distinguish the claimed invention from the prior art as the limitation merely indicates the intended use but does not otherwise delineate any structural differences between the claimed invention and the prior art.  Since the claimed film is already rendered obvious by the prior art references the prior art film is 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by selecting and/or incorporating Behenyl Methacrylate/t-Butyl Methacrylate Copolymer as one of the additional polymers in the film  because PDS teaches on page 4 as follows:

    PNG
    media_image1.png
    235
    910
    media_image1.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Furthermore "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by selecting and/or incorporating vinyl acetate/butyl maleate/isoboronyl acrylate terpolymer or the copolymers recited in claim 53 because AAC teaches Ingredients in the Acrylates Copolymer group all contain the monomers acrylic acid or methacrylic acid or one of their salts or esters. These ingredients are considered similar in that they are uni­formly produced in chemical reactions that leave very little resid­ual monomer. Although residual acrylic acid may be as high as 1500 ppm, typical levels are 10 to 1000 ppm. There is sufficient odor if residual monomers are present to cause producers to keep levels as low as possible. These ingredients function in cosmetics as binders, film formers, hair fixatives, suspending agents, viscosity­increasing agents, and emulsion stabilizers (see abstract).

    PNG
    media_image2.png
    523
    1369
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    809
    1390
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    473
    1315
    media_image4.png
    Greyscale

selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Furthermore "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues assuming arguendo one would have combined the references, Yang and Shah nonetheless would have led one away from Applicant’s claimed features. For example, while Yang states that “[h]igh molecular weight PEO, such as about 4 million, may be desired to increase mucoadhesivity of the film”, Yang teaches that “[more desirably, the molecular weight may range from about 100,000 to 900,000, more desirably from about 100,000 to 600,000, and most desirably from about 100,000 to 300,000.” Yang, col. 18, lines 6-14. Similarly, Shah teaches that “[t]he best results of good release, viscoelastic, and mucoadhesive properties was obtained in the case of 50% by weight blend of the two polymer fractions (600,000 and 4,000,000 molecular weight).” Shah, page 98. Thus, the combination of Yang and Shah would have led one away from PEO selected from the group consisting of PEO polymers having a MW of about 2,000,000 Daltons to about 10,000,000 Daltons, as claimed, and would have led one especially away at least from PEO having a MW of about 5,000,000 Daltons. Rather, the combination of Yang and Shah would at most have led one towards PEO having a MW desirably from 100,000 to 900,000 as taught in Yang such as 600,000 as taught in Shah.
The above assertions are not found persuasive because the examiner contends that the combination of the prior art references are internally consistent in their teachings and there is no teaching away between Yang et al. and Shah et al. Yang et al. teach that in some embodiments, it  The molecular weight of the PEO may also be varied. High molecular weight PEO, such as about 4 million, may be desired to increase mucoadhesivity of the film. More desirably, the molecular weight may range from about 100,000 to 900,000, more desirably from about 100,000 to 600,000, and most desirably from about 100,000 to 300,000. In some embodiments, it may be desirable to combine high molecular weight (600,000 to 900,000) with low molecular weight (100,000 to 300,000) PEOs in the polymer component (column 17, lines 59-67 and column 18, lines 1-14). Yang et al. with regard to the need for mucoadhesivity teach for instance the convenience of administering a single dose of a medication which releases active ingredients in a controlled fashion over an extended period of time as opposed to the administration of a number of single doses at regular intervals has long been recognized in the pharmaceutical arts. The advantage to the patient and clinician in having consistent and uniform blood levels of medication over an extended period of time are likewise recognized. The advantages of a variety of sustained release dosage forms are well known. However, the preparation of a film that provides the controlled release of an active has advantages in addition to those well-known for controlled release tablets. For example, thin films  The films may be used to orally administer an active. This is accomplished by preparing the films as described above and introducing them to the oral cavity of a mammal. This film may be prepared and adhered to a second or support layer from which it is removed prior to use, i.e. introduction to the oral cavity. An adhesive may be used to attach the film to the support or backing material which may be any of those known in the art, and is preferably not water soluble. If an adhesive is used, it will desirably be a food grade adhesive that is ingestible and does not alter the properties of the active. Mucoadhesive compositions are particularly useful. The film compositions in many cases serve as mucoadhesives themselves. The films may be applied under or to the tongue of the mammal. When this is desired, a specific film shape, corresponding to the shape of the tongue may be preferred. Therefore the film may be cut to a shape where the side of the film corresponding to the back of the tongue will be longer than the side corresponding to the front of the tongue. Specifically, the desired shape may be that of a triangle or trapezoid. Desirably, the film will adhere to the oral cavity preventing it from being ejected from the oral cavity and permitting more of the active to be introduced to the oral cavity as the film dissolves (column 29, lines 63-67 and column 30, lines 1-19). The teachings of Yang et al. is very consistent with Shah et al. Shah et al. teach in the abstract that polymers are tools used in novel drug delivery system to modify the drug release of pharmaceutical dosage form. Polyox is hydrophilic polymer made of non-ionic homopolymer of ethylene oxide. Polyox is popular for its film forming, binding, lubricating, mucoadhesive, viscosity imparting property in pharmaceuticals. Polyox are available in various grades based on its molecular weight. Lower molecular weight Polyox are widely used for immediate drug release based on erosion properties of the polymer like quick dissolving film and high molecular weight Polyox are used to retard the drug release based on swelling and erosion properties of the polymer in controlled release, sustained release, extended release, buccal films, ocular inserts, ocular gels, osmotic tablets and so on. Polyox plays an important role in design of a novel drug delivery system for both highly and poorly soluble drug due to its multifunctional property. This review is detailed on Polyox its advantages, disadvantages, salient feature, mechanism, stability and application in pharmaceutical dosage form. Polyox offers number of important properties for mucoadhesion- water solubility, hydrophilicity, high molecular weight, hydrogen bonding functionality and good biocompatibility. These resins have a long linear chain structure which allows them to form a strong interpenetrating network with mucus. Data indicates that molecular weights of 4,000,000 and higher have the highest level of adhesion (see page 98). The examiner notes that there is no inconsistency between the teachings of Yang et al. and Shah et al. It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by utilizing high molecular weight polyethylene oxides such as 5 million because Shah et al. teach the utilization of higher molecular weight PEO in preparing films. One of ordinary skill in the art would have been motivated to do so because Shah et al. teach in the abstract that polymers are tools used in novel drug delivery system to modify the drug release of pharmaceutical dosage form. Polyox is hydrophilic polymer made of non-ionic homopolymer of ethylene oxide. Polyox is popular for its film forming, binding, lubricating, mucoadhesive, viscosity imparting high molecular weight Polyox are used to retard the drug release based on swelling and erosion properties of the polymer in controlled release, sustained release, extended release, buccal films, ocular inserts, ocular gels, osmotic tablets and so on. Polyox plays an important role in design of a novel drug delivery system for both highly and poorly soluble drug due to its multifunctional property. This review is detailed on Polyox its advantages, disadvantages, salient feature, mechanism, stability and application in pharmaceutical dosage form. Polyox offers number of important properties for mucoadhesion- water solubility, hydrophilicity, high molecular weight, hydrogen bonding functionality and good biocompatibility. These resins have a long linear chain structure which allows them to form a strong interpenetrating network with mucus. Data indicates that molecular weights of 4,000,000 and higher have the highest level of adhesion (see page 98). A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Yang et al and Shah et al. because both references teach PEO containing films for the delivery of actives. Furthermore, in the case where the claimed amounts of ingredients and molecular weights  "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Applicant argues that one would have been discouraged from the combination of Yang, Shah, and PDS. For example, Yang teaches PEO for mucoadhesivity. Yang, col. 18, lines 6-14. Similarly, Shah teaches that “[t]hese resins have a long linear chain structure which allows them to form a strong interpenetrating network with mucus.” Shah, p. 98. Meanwhile, PDS teaches that Giovarez® BTB-50 dries to a water-insoluble film. PDS, p. 4. Thus, the “Applications” directed to Giovarez® BTB-50 are “water resistance.” Id. One would, therefore, have been discouraged from combining water-soluble PEO to form a strong interpenetrating network with mucus as taught in Yang and Shah with a polymer for water resistance such as behenyl methacrylate/t-butyl methacrylate copolymer as taught in PDS owing to a reasonable expectation of interference in the ability of PEO to be activated or form an interpenetrating network with mucus (e.g., entraped PEO in a water-insoluble matrix). Rather, activation and release of PEO is unexpected given the support polymers and levels used in Applicant’s compositions, as claimed.
The above assertions are not found persuasive because the examiner contends that Yang et al. quite the contrary teach that the polymer may be water soluble, water swellable, water insoluble, or a combination of one or more either water soluble, water swellable or water insoluble polymers. The polymer may include cellulose or a cellulose derivative. Specific examples of useful water soluble polymers include, but are not limited to, polyethylene oxide (PEO), pullulan, hydroxypropylmethyl cellulose (HPMC), hydroxyethyl cellulose (HPC), hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethyl cellulose, polyvinyl alcohol, sodium aginate, polyethylene glycol, xanthan gum, tragancanth gum, guar gum, acacia gum, 
Applicant argues that assuming arguendo one would have combined the references, Yang, Shah, and AAC nonetheless would have led one away from Applicant’s claimed features. For the same reasons presented above with respect to PDS, one would have similarly been discouraged from the combination of Yang, Shah, and AAC. Additionally or alternatively, AAC teaches that vinyl acetate/maleate/acrylate copolymer causes irritation. AAC, p. 43. Thus, assuming arguendo vinyl acetate/butyl maleate/isobornyl acrylate terpolymer as taught in AAC could have been used, one would have reasonably expected irritation during some purported formation of interpenetrating network by PEO. Indeed, less irritation perceived after several shaves using Applicant’s erodible anhydrous film, as claimed, is unexpected given the presence of vinyl acetate/butyl maleate/isobornyl acrylate terpolymer. See, e.g., Example 1.
The above assertions are not found persuasive because of the same rebuttal arguments that are described above with regard to PDS. Additionally, AAS teachings regarding irritation is purely drawn to the properties of individual copolymer and AAS also clearly teach that the irritation properties are moderate and reversible irritations. One of ordinary skill in the art would have not been discouraged to incorporate the vinyl based copolymer of AAS in Yang et al. as film formers, hair fixatives, suspending agents, viscosity­increasing agents, and emulsion stabilizers (see abstract).

    PNG
    media_image2.png
    523
    1369
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    809
    1390
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    473
    1315
    media_image4.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
	Applicant further argues that a solid comfort strip imparts distinguishing features. For
example, paragraphs [0047], [0059], and [0104] of the Specification describe that a solid erodible anhydrous film in the dosage form of a comfort strip has PEO present in an amount of about 40 wt. % to about 80 wt. % and support polymer(s) present in an amount of about 5 wt. % to about 40 wt. %. See also, e.g., Tables Il-Ill. Accordingly, the solid comfort strip dosage form is distinct even from its anhydrous fluid form. Moreover, the solid comfort strip dosage form is distinct from other dosage forms such as drops, tablets, etc. Finally, Yang, Shah, PDS, and AAC are silent regarding a solid comfort strip, much less that PEO and support polymer(s) are present in the claimed amounts when a solid erodible anhydrous film is in the dosage form of a comfort strip. Indeed, as described at paragraph [0105] of the Specification, the support polymer(s) operate to release PEO when the solid erodible anhydrous film is in the dosage form of a comfort strip.
	The above assertions are not found persuasive because the combination teachings of the prior art references clearly meet the claimed composition.  The examiner maintains that “wherein the erodible anhydrous film is in the form of a comfort strip,” the intended use as a comfort strip does not distinguish the claimed invention from the prior art as the limitation merely indicates the intended use but does not otherwise delineate any structural differences between the claimed invention and the prior art.  Since the claimed film is already rendered obvious by the prior art references the prior art film is suitable for the intended use as a comfort strip.  Similarly, the intended use of the film in conjunction with a hair removal device or a component of a hair removal device does not distinguish the instantly claimed film from the film disclosed in the prior art. Furthermore making different types of dosage forms using the films is within the purview of one of ordinary skilled in the art. Yang et al. also teach when an active is introduced to the film, the amount of active per unit area is determined by the uniform distribution of the film. For example, when the films are cut into individual dosage forms, the amount of the active in the dosage form can be known with a great deal of accuracy. This is achieved because the amount of the active in a given area is substantially identical to the amount of active in an area of the same dimensions in another part of the film. The accuracy in dosage is particularly advantageous when the active is a medicament, i.e. a drug (column 19, lines 27-36). Although a variety of different film-forming techniques may be used, it is desirable to select a method that being cut into individual dosage forms. Desirably, the films will also be self-supporting or in other words able to maintain their integrity and structure in the absence of a separate support. Furthermore, the films of the present invention may be selected of materials that are edible or ingestible (column 25, lines 61-67 and column 26, lines 1-3).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/Primary Examiner, Art Unit 1619